1. The accused was charged with the manufacture of intoxicating liquors. Applying the rule laid down in Yonce v. State, 154 Ga. 419 (114 S.E. 325), and Flint v. State, 29 Ga. App. 222
(114 S.E. 585), both of which were cases of manufacturing intoxicating liquor, to the evidence in the instant case, the verdict was authorized.
2. In the Yonce case, the Supreme Court answered a certified question from this court, and laid down a rule which was later embodied in a charge by a trial court, and approved by this court in Smith v. State, 43 Ga. App. 223
(158 S.E. 365). See also West v. State, 68 Ga. App. 56, 62 (22 S.E.2d 115). The excerpt from the charge here excepted to is supported by all of the above-cited cases.
3. The evidence authorized a charge on flight, and the charge as given was not subject to any of the objections urged.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                       DECIDED NOVEMBER 16, 1944.